                                            Case 5:19-cv-01242-LHK Document 137 Filed 08/13/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8        GREGORY HANDLOSER, et al.,                       Case No. 19-cv-01242-LHK (VKD)
                                                         Plaintiffs,
                                   9
                                                                                             ORDER RE DISCOVERY DISPUTE RE
                                                   v.                                        VDART DOCUMENTS
                                  10

                                  11        HCL AMERICA, INC., et al.,                       Re: Dkt. No. 128
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            The parties ask the Court to resolve a discovery dispute concerning plaintiffs’ efforts to

                                  15   obtain production of documents originally in the possession of non-party VDart, Inc. (“VDart”).

                                  16   Dkt. No. 128. The Court heard oral argument on the matter on August 4, 2020. At the Court’s

                                  17   direction, the parties submitted supplemental information after the hearing. See Dkt. Nos. 133,

                                  18   134.

                                  19            For the reasons explained below, the Court concludes that, given the particular

                                  20   circumstances presented here, plaintiffs may obtain discovery of the VDart documents on

                                  21   substantially the same terms as initially agreed between VDart and plaintiffs.

                                  22   I.       BACKGROUND
                                  23            According to the pleadings, defendants HCL America, Inc. and HCL Technologies Ltd.

                                  24   (collectively, “HCL”) provide technology services, products, and engineering, including business

                                  25   consulting and outsourcing services to clients in the United States and elsewhere. Dkt. No. 40

                                  26   ¶¶ 5, 6; Dkt. No. 45 ¶¶ 5, 6. Plaintiffs Gregory Handloser and Cerafin Castillo are unsuccessful

                                  27   applicants for employment with HCL in the United States. Dkt. Nos. 40 ¶¶ 22-41. Both believe

                                  28   that HCL chose not to hire them because they are not of South Asian descent. Id.
                                           Case 5:19-cv-01242-LHK Document 137 Filed 08/13/20 Page 2 of 10




                                   1          Plaintiffs allege that HCL engages in a pattern or practice of racial discrimination in

                                   2   violation of 42 U.S.C. § 1981 and 42 U.S.C. § 2000e, et seq. Dkt. No. 40. Specifically, plaintiffs

                                   3   allege that at least 70% of HCL’s U.S.-based workforce is South Asian, even though only about

                                   4   12% of the relevant labor pool is South Asian. Id. ¶ 21. Plaintiffs contend that HCL uses various

                                   5   techniques to achieve a workforce with these disproportionate demographics and that these

                                   6   techniques amount to a pattern and practice of intentional employment discrimination based on

                                   7   race. Id. ¶¶ 14-20 53, 58. Plaintiffs seek to represent a class of “[a]ll individuals who are not of

                                   8   South Asian race, or Indian national origin, or visa holders who applied for positions with (or

                                   9   within) HCL in the U.S. and were not hired.” Id. ¶ 42.

                                  10          HCL denies the allegations of discrimination, objects to treatment of the matter as a class

                                  11   action, and raises a number of affirmative defenses. Dkt. No. 45.

                                  12          On September 25, 2019, plaintiffs issued a subpoena for documents to non-party VDart.
Northern District of California
 United States District Court




                                  13   Dkt. No. 128 at 2. VDart is one of several companies in the United States that HCL uses to recruit

                                  14   applicants for its U.S. workforce. Id. at 6. Plaintiffs’ subpoena seeks the following documents

                                  15   from VDart:

                                  16              (1) all documents relating to contracts with HCL;

                                  17              (2) all communications with HCL;

                                  18              (3) all documents relating to VDart’s efforts to locate and/or recruit individuals to

                                  19                  work as employees or contractors for HCL; and

                                  20              (4) all documents relating to the race, national origin, or citizenship status of the

                                  21                  individuals VDart proposed to HCL or selected to work for HCL as employees or

                                  22                  contractors.1

                                  23   Dkt. No. 128 at 2 (citing Dkt. No. 118 at 3). Plaintiffs provided a copy of the subpoena to HCL on

                                  24   September 17, 2019. Dkt. No. 128 at 3. Plaintiffs served the subpoena on VDart on September

                                  25   25, 2019. Id. at 2. Apparently, the subpoena required compliance by VDart in the Northern

                                  26   District of Georgia. Dkt. No. 131

                                  27
                                       1
                                  28    The VDart subpoena was not provided to the Court in connection with this dispute, but the
                                       parties quote from it and appear to agree about what it requests.
                                                                                        2
                                           Case 5:19-cv-01242-LHK Document 137 Filed 08/13/20 Page 3 of 10




                                   1          VDart apparently served written objections to the subpoena on November 7, 2019. Dkt.

                                   2   No. 128 at 7; Dkt. No. 128-2 at 4. HCL describes these objections as “timely,” although neither

                                   3   party advises the Court of the return date on the subpoena. Apparently, VDart agreed to produce

                                   4   its contracts with HCL but refused to produce other responsive documents based on its objections

                                   5   to the subpoena. Dkt. No. 128 at 7. According to HCL, these objections included that the

                                   6   subpoena exceeded the scope of permissible discovery and was unduly burdensome and expensive

                                   7   in view of the cost VDart would have to incur to retrieve and review its email exchanges with

                                   8   HCL.2 Id. at 7.

                                   9          HCL did not move to quash or modify the VDart subpoena, did not seek a protective order,

                                  10   and did not otherwise convey to plaintiffs any objections to the subpoena before the return date for

                                  11   VDart’s production. Dkt. No. 128 at 3; Dkt. No. 134 ¶ 1 (reflecting date HCL first communicated

                                  12   objections to plaintiffs regarding VDart subpoena).
Northern District of California
 United States District Court




                                  13          At some point, plaintiffs proposed that VDart produce responsive documents on the

                                  14   following terms: VDart would collect all emails it exchanged with HCL and could then apply a

                                  15   set of search terms provided by plaintiffs. VDart would screen the documents for privilege based

                                  16   on another set of search terms, and plaintiffs and VDart would stipulate to entry of an order

                                  17   providing that disclosure of any privilege would not operate as a waiver, pursuant to Federal Rule

                                  18   of Evidence 502(d). VDart’s documents would not be used for any purpose other than this

                                  19   litigation, and VDart’s production would be designated “highly confidential” under the protective

                                  20   order in this action. Dkt. No. 128 at 3. On May 7, 2020, VDart agreed to plaintiffs’ proposal. Id..

                                  21   On May 8, 2020, plaintiffs informed HCL of their agreement with VDart and asked whether HCL

                                  22   would consent to entry of a Rule 502(d) order. Dkt. No. 134-1 at 3. HCL did not respond for

                                  23   nearly two weeks. Then, on May 21, 2020, HCL advised plaintiffs that it would not consent to the

                                  24   proposed order, and further stated: “vDart cannot produce documents that are not relevant to the

                                  25   Handloser action, and any production would need to protect the status of HCL’s confidential

                                  26   information in vDart’s possession.” Dkt. No. 134-1 at 1.

                                  27

                                  28
                                       2
                                        VDart’s objections to the subpoena were not provided to the Court in connection with this
                                       dispute.
                                                                                      3
                                         Case 5:19-cv-01242-LHK Document 137 Filed 08/13/20 Page 4 of 10




                                   1          On May 21, 2020, plaintiffs filed a motion requesting entry of an order providing that

                                   2   inadvertent disclosure of documents by VDart shall not constitute a waiver by VDart of any

                                   3   privilege or protection applicable to those documents. Dkt. No. 109. Plaintiffs advised the Court

                                   4   that VDart stipulated to this request, but that HCL did not. Id.

                                   5          Plaintiffs say that when HCL learned of VDart’s agreement with plaintiffs, “HCL

                                   6   pressured VDart to renege on its agreement with Plaintiffs, raising arguments about potentially

                                   7   confidential HCL documents, and instructing VDart that it would be in breach of its

                                   8   confidentiality agreement with HCL if it produced the documents.” Dkt. No. 128 at 3. On May

                                   9   29, 2020, VDart provided its collection of responsive documents to HCL, but did not provide the

                                  10   documents to plaintiffs. Id. HCL does not dispute that it received VDart’s documents on May 29,

                                  11   2020, but insists that it “did not threaten VDart.” Dkt. No. 128 at 7. Rather, HCL says that

                                  12   “VDart, on its own, provided the ESI to HCL . . . to avoid the costs of complying with Plaintiffs’
Northern District of California
 United States District Court




                                  13   overbroad subpoena while honoring its contractual obligations to HCL.” Dkt. No. 128 at 7.

                                  14          Now in possession of VDart’s documents, HCL filed a statement of non-opposition to

                                  15   plaintiffs’ motion for entry of a Rule 502(d) order, taking the position that VDart had provided its

                                  16   documents to HCL “for review,” and stating that “HCL will now work with Plaintiffs to discuss a

                                  17   reasonable scope of production, cost sharing, and how HCL should prioritize the review of the

                                  18   VDart documents in light of HCL’s ongoing review and production of HCL’s documents.” Dkt.

                                  19   No. 118 at 3. The Court granted plaintiffs’ motion for entry of a Rule 502(d) order on June 5,

                                  20   2020. Dkt. No. 121.

                                  21          Plaintiffs did not move to compel production of responsive documents from VDart.

                                  22   Instead, on June 8, 2020, plaintiffs served a request for production of documents on HCL seeking

                                  23   “[a]ll documents produced or provided to HCL in response to or in connection with a subpoena in

                                  24   this case,” including the VDart documents now in HCL’s possession. Dkt. No. 128-1 at 7. HCL

                                  25   objected to the request, and plaintiffs then attempted to negotiate with HCL for production of the

                                  26   VDart documents. Dkt. No. 128 at 8. These discussions reached an impasse on July 20, 2020

                                  27   when the parties held a final conference of lead counsel. Id. Although the parties apparently had

                                  28   agreed to submit the dispute to the Court for resolution, plaintiffs separately emailed VDart’s
                                                                                         4
                                         Case 5:19-cv-01242-LHK Document 137 Filed 08/13/20 Page 5 of 10




                                   1   counsel on that same day, attaching the Court’s June 5, 2020 order and asking whether VDart

                                   2   would produce the responsive documents. Id. at 3, 8. In response, VDart sent plaintiffs a link to

                                   3   download the documents, and copied HCL. Id. at 3. HCL’s counsel immediately responded with

                                   4   a request that VDart “stop plaintiffs from accessing the information.” Id. at 3. VDart complied

                                   5   and disabled the link. Id.

                                   6          Plaintiffs now ask for an order requiring HCL to produce all of the VDart documents to

                                   7   plaintiffs immediately. Dkt. No. 128 at 2. HCL opposes plaintiffs’ request and asks the Court to

                                   8   find that the documents need not be produced. As an alternative, HCL says the Court should

                                   9   require the parties to negotiate search terms that will yield approximately 2,000 documents for

                                  10   review and should require plaintiffs to pay all expenses for processing, hosting and pre-production

                                  11   review of the resulting documents. Id.

                                  12   II.    LEGAL STANDARDS
Northern District of California
 United States District Court




                                  13          Rule 45 of the Federal Rules of Civil Procedure permits a party to obtain documents from

                                  14   a non-party by serving a subpoena on the non-party, with prior notice to all other parties. Fed. R.

                                  15   Civ. P. 45(a)(3), (a)(4). The party serving the subpoena “must take reasonable steps to avoid

                                  16   imposing undue burden or expense on a person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1).

                                  17          The scope of permissible discovery of non-parties under Rule 45 is generally

                                  18   commensurate with the scope of discovery set forth in Rule 26(b)(1) of the Federal Rules of Civil

                                  19   Procedure. See Fed. R. Civ. P. 45 Advisory Comm. Note (1970) (“[T]he scope of discovery

                                  20   through a subpoena is the same as that applicable to Rule 34 and other discovery rules.”); Fed. R.

                                  21   Civ. P. 34(a) (“A party may serve on any other party a request within the scope of Rule 26(b).”).

                                  22   Rule 26(b) permits discovery “regarding any non-privileged matter that is relevant to any party’s

                                  23   claim or defense and proportional to the needs of the case, considering the importance of the

                                  24   issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

                                  25   information, the parties’ resources, the importance of the discovery in resolving the issues, and

                                  26   whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.

                                  27   Civ. P. 26(b)(1).

                                  28          A non-party served with a document subpoena may object to the subpoena before the time
                                                                                          5
                                         Case 5:19-cv-01242-LHK Document 137 Filed 08/13/20 Page 6 of 10




                                   1   specified for compliance or within 14 days after service of the subpoena, whichever is earlier.

                                   2   Fed. R. Civ. P. 45(d)(2)(B). The objecting non-party need not respond to the subpoena unless and

                                   3   until the party serving the subpoena obtains an order compelling the document production from

                                   4   the district court where compliance is required. Fed. R. Civ. P. 45(d)(2)(B)(i), (ii). The objecting

                                   5   non-party may, of course, resolve its objections to the subpoena by agreement with the serving

                                   6   party. See Spears v. First American Eappraiseit, No. 5-08-cv-00868-RMW, 2014 WL 6901808 at

                                   7   *2 (N.D. Cal. Dec. 8, 2014) (“Requiring litigation of discovery disputes would conflict with the

                                   8   purpose of Rule 45, which is to ‘avoid imposing undue burden or expense on a person subject to

                                   9   the subpoena,’ . . . and a sounder policy is to encourage parties to meet and confer and come to an

                                  10   agreed resolution of discovery disputes.”). Alternatively, a non-party may move to quash or

                                  11   modify a subpoena before the district court where compliance is required, or the non-party may

                                  12   move for a protective order in the district court where the action is pending. See Fed. R. Civ. P.
Northern District of California
 United States District Court




                                  13   45(d)(3); Fed. R. Civ. P. 26(c).

                                  14          An adverse party may not simply object to a subpoena served by its opponent on a non-

                                  15   party. Instead, a party whose interests are affected by a non-party subpoena must move to quash

                                  16   or modify the subpoena in the district where compliance is required in order to protect those

                                  17   interests, or the affected party may move for a protective order in the district court where the

                                  18   action is pending. See Fed. R. Civ. P. 45(d)(3); Fed. R. Civ. P. 26(c); Brown v. Deputy No. 1, No.

                                  19   12-CV-1938-GPC BGS, 2014 WL 842946 at *3 (S.D. Cal. Mar. 4, 2014) (“A party cannot simply

                                  20   object to a subpoena served on a non-party, but rather must move to quash or seek a protective

                                  21   order.”). Moreover, as a general matter, a party has no standing to move to quash or for a

                                  22   protective order on the grounds that a subpoena seeks irrelevant information or would impose an

                                  23   undue burden on the non-party. United States ex rel. Ortiz v. Mount Sinai Hospital, 169 F. Supp.

                                  24   3d 538, 545 (S.D.N.Y. 2016) (party may only move to quash subpoena where the party is seeking

                                  25   to protect a personal interest or right); Wells Fargo and Co. v. ABD Ins., No. C 12-03856 PJH

                                  26   (DMR), 2012 WL 6115612 at *2 (N.D. Cal. Dec. 10, 2012) (party may seek a protective order

                                  27   regarding subpoena if it believes its own interest is jeopardized); see also 9A Charles Alan Wright

                                  28   & Arthur R. Miller, Federal Practice and Procedure § 2459 (3d ed. 2008 & Supp. Apr. 2020)
                                                                                         6
                                         Case 5:19-cv-01242-LHK Document 137 Filed 08/13/20 Page 7 of 10




                                   1   (“Ordinarily a party has no standing to seek to quash a subpoena issued to someone who is not a

                                   2   party to the action, unless the objecting party claims some personal right or privilege with regard

                                   3   to the documents sought.”). Courts generally agree that a motion to quash under Rule 45 is timely

                                   4   if made before the date specified for compliance with the subpoena. U.S. ex rel. Pogue v.

                                   5   Diabetes Treatment Centers of Am., Inc., 238 F. Supp. 2d 270, 278 (D.D.C. 2002) (discussing

                                   6   1991 amendments to Rule 45 and summarizing prevailing authority).

                                   7   III.   DISCUSSION
                                   8          According to plaintiffs, this dispute concerns a question of party discovery—i.e. they

                                   9   frame the issue as whether under Rule 34 of the Federal Rules of Civil Procedure plaintiffs may

                                  10   obtain production of all documents VDart provided to HCL. See Dkt. No. 128 at 5 (“Plaintiffs are

                                  11   not moving to compel pursuant to their subpoena to VDart, but pursuant to their document request

                                  12   to HCL . . . .”). HCL also treats the dispute as involving party discovery but emphasizes that its
Northern District of California
 United States District Court




                                  13   response to plaintiffs’ document request includes objections to the VDart subpoena. See id. at 8

                                  14   (“HCL issued detailed relevance and burden objections to both the request and the subpoena.”)

                                  15   (emphasis in original; citing HCL responses to plaintiffs’ document request).

                                  16          This dispute cannot be resolved solely by reference to the rules that apply to party

                                  17   discovery. The disputed documents are not HCL’s documents; they are VDart’s. The VDart

                                  18   documents are only in HCL’s possession because VDart provided them to HCL instead of

                                  19   plaintiffs, who subpoenaed them. And, critically, the documents are in dispute now only because

                                  20   HCL refuses to produce them to plaintiffs. Thus, the Court believes that resolution of this dispute

                                  21   should be guided and informed by what should have happened, had VDart and the parties

                                  22   complied with federal rules governing non-party discovery.

                                  23          The Court first considers plaintiffs’ subpoena to VDart from the perspective of Rule 45.

                                  24   The Court agrees with HCL that the requests in the VDart subpoena exceed the scope of

                                  25   permissible discovery in some respects. For example, the subpoena requires VDart to produce “all

                                  26   communications with HCL” regardless of whether those communications concern any matter at

                                  27   issue in this case. The Court also agrees with HCL that the subpoena encompasses documents

                                  28   likely to include at least some confidential information of HCL or HCL’s customers. The
                                                                                         7
                                         Case 5:19-cv-01242-LHK Document 137 Filed 08/13/20 Page 8 of 10




                                   1   subpoena is objectionable, at least in part, and VDart objected to it.

                                   2           However, after receiving VDart’s objections, plaintiffs attempted to address VDart’s

                                   3   concerns. To address the burden and expense of the discovery, plaintiffs proposed that VDart

                                   4   collect all emails it exchanged with HCL and then apply search terms to narrow the set of

                                   5   documents for production. To address VDart’s need to protect privileged documents from

                                   6   disclosure, plaintiffs additionally proposed that VDart screen the documents for privilege by

                                   7   applying another set of search terms, and offered to stipulate to a proposed court order that the

                                   8   inadvertent disclosure of privileged material would not operate as a waiver. Finally, to address

                                   9   VDart’s concerns about confidentiality, plaintiffs proposed that VDart could designate any

                                  10   unreviewed portion of its document production as highly confidential under the protective order.

                                  11   These efforts are precisely what Rule 45 requires. Fed. R. Civ. P. 45(d)(1) (“A party or attorney

                                  12   responsible for issuing and serving a subpoena must take reasonable steps to avoid imposing
Northern District of California
 United States District Court




                                  13   undue burden or expense on a person subject to the subpoena.”). VDart then agreed to produce its

                                  14   documents to plaintiffs.

                                  15           Meanwhile, HCL did nothing to protect its interests. Although it had advance notice of the

                                  16   subpoena, HCL did not move to quash or modify the subpoena before the date of compliance in

                                  17   the Northern District of Georgia, and it did not seek a protective before the date of compliance in

                                  18   this district. HCL cites no support for its position that it was not required to act to protect its rights

                                  19   by moving to quash or modify the subpoena or for a protective order before the date of

                                  20   compliance, and as noted above, the weight of authority is against HCL’s position. See Pogue,

                                  21   238 F. Supp. 2d at 278; Odyssey Reinsurance Co. v. Nagby, No. 16-CV-3038-BTM(WVG), 2018

                                  22   WL 1963665, at *2 (S.D. Cal. Apr. 26, 2018) (“Motions to quash under Rule 45(d)(3)(A)(iii) are

                                  23   required to be filed in a ‘timely’ fashion, which courts have read to mean before the compliance

                                  24   date designated in the subpoena.”). HCL may have hoped that VDart would stand on its

                                  25   objections and refuse to produce documents, but such reliance is difficult to justify in view of the

                                  26   framework established by Rule 45 for addressing the concerns of parties as well as non-parties.

                                  27   See Fed. R. Civ. P. 45(a)(4) and Advisory Comm. Note (2013) (purpose of notice requirement is

                                  28   “enabling the other parties to object or to serve a subpoena for additional materials”). While the
                                                                                           8
                                         Case 5:19-cv-01242-LHK Document 137 Filed 08/13/20 Page 9 of 10




                                   1   Court has broad discretion to enter a protective order under Rule 26(c), even if a party fails to file

                                   2   a timely motion under Rule 45, such an order requires a showing of good cause. Fed. R. Civ. P.

                                   3   26(c)(1); Wells Fargo, 2012 WL 6115612 at *2; McCoy v. Sw. Airlines Co., 211 F.R.D. 381, 385

                                   4   (C.D. Cal. 2002). Good cause requires a showing of a substantial and particularized harm. Rivera

                                   5   v. NIBCO, Inc., 364 F.3d 1057, 1063 (9th Cir. 2004). HCL has not shown good cause.

                                   6          Having failed to take any steps to protect its interests under the federal rules, HCL was not

                                   7   entitled to instruct VDart to not comply with the subpoena after VDart and plaintiffs reached an

                                   8   agreement regarding VDart’s compliance. The Court does not decide here whether HCL gave

                                   9   such instruction or otherwise obstructed plaintiffs’ efforts to obtain discovery from VDart. That

                                  10   issue is not fully briefed in the parties’ discovery dispute letter, and the Court has not reviewed

                                  11   plaintiffs’ third motion for sanctions or HCL’s opposition to it. However, the Court is disturbed

                                  12   by HCL’s conduct after VDart provided its documents to HCL. HCL did not return the
Northern District of California
 United States District Court




                                  13   documents to VDart, nor did it provide the documents to plaintiffs. HCL retained the documents

                                  14   and now behaves as if the documents are HCL’s to control. This is not an appropriate way to

                                  15   proceed in discovery, and the Court will not reward HCL’s conduct by treating its current

                                  16   objections to plaintiffs’ document request as if HCL were writing on a blank slate.

                                  17          The Court resolves this dispute by restoring (approximately) the status quo before HCL

                                  18   obtained the VDart documents. HCL must produce the VDart documents to plaintiffs on the

                                  19   following terms:

                                  20          1. HCL shall apply the search terms provided by plaintiffs to the VDart documents. HCL

                                  21              shall apply either the search terms plaintiffs originally proposed to VDart (Dkt. No.

                                  22              133, Ex. 1), or the search terms plaintiffs more recently proposed to HCL (Dkt. No.

                                  23              133, Ex. 2), whichever produces the fewest document hits.

                                  24          2. HCL shall produce to plaintiffs all documents hit by the search terms.

                                  25          3. HCL shall produce the documents with a “highly confidential” designation, pursuant to

                                  26              the operative protective order.

                                  27          4. The Court’s Federal Rule of Evidence 502(d) order (Dkt. No. 121) shall apply to the

                                  28              production.
                                                                                          9
                                        Case 5:19-cv-01242-LHK Document 137 Filed 08/13/20 Page 10 of 10




                                   1          Unless the parties stipulate otherwise, HCL must produce the VDart documents by August

                                   2   31, 2020.

                                   3          IT IS SO ORDERED.

                                   4   Dated: August 13, 2020

                                   5
                                                                                               VIRGINIA K. DEMARCHI
                                   6                                                           United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    10
